DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 6/1/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Zheng et al (WO 2014/186909 A1 hereafter Zheng) in view of Moghissi et al (Image-guided surgery and therapy for lung cancer: a critical review; Future Oncology, 2017, volume 13, Issue 26, 2383-2394) and Hofstetter et al (Aerosol Delivery During Mechanical Ventilation To the Rat; Experimental Lunch Research, volume 30, Issue 7, 2004).
Zheng discloses a method for identifying the boundaries of tissue during surgery comprising administering a fluorescent contrast agent to a patient, operating on the patient by exposing the area and determining the bounds the affected area for removal [abstract, 0074, 0080].  The contrast agent that is administered can be ICG and it can be inhaled for delivery [0015, 0038, 0043, 0060].  The fluorescent contrast agent gives off a signal that is monitored during surgery to identify the effected tissues [0073, 0083].  The ICG is administered to the patient at a rate of 1.2+ 0.3 µg/g with mice weighing 20-25 g [0073].  Portions of the tissue provide no signal and it is determined that these deep seated areas are lesions confirmed by CT imaging [0080-0081].
While Zheng discloses the use of fluorescent contrast agents for tissue guidance and identification, the reference is silent to specific lung tissues. The use of fluorescent contract agents to aid in surgery is well known in the art especially lung cancer surgery and treatments as seen in Moghissi.
Moghissi discloses methods for lung cancer treatment comprising the use of indocyanine green to determine the contours of diseased or damaged tissue and healthy organs (abstract, page 2387).  ICG is a good candidate for intraoperative use due to their differential fluorescent emission between normal and diseases tissue (page 2390).  The They allow for good penetration into tissue and since they are capable of excitation, can be easily seen in the field of operation during thoracic surgery (page 2390).  Moghissi establishes the level of skill in the art regarding the use of preferred use of ICG in visualizing specific lung tissues for cancer surgery and it would have been obvious to apply to the techniques broadly suggested by Zheng.
While Zheng discloses that the fluorescent contrast agent can be applied in various means, including inhalation via an aerosol, the reference is silent to a specific nebulizer for use.  The use of nebulizers for delivery of agents to the lungs is well known as seen in the Hofstetter.
Hofstetter discloses adjusted a jet nebulize to deliver an aerosol to a rat.  The nebulizer allowed for fluorescent microspheres to be delivered to lung tissue without excess trauma or damage to surrounding tissue (abstract).  It would have been obvious to apply this nebulizer to the procedure of Zheng in order to safely delivery aerolized fluorescent particles to the lungs of a patient.
With these aspects in mind, it would have been obvious to combine the prior art with an expected result of a stable and safe means of fluorescent guided thoracic surgery for removal of damaged tissue.  Zheng provides the overall procedure of administering a fluorescent compound like ICG to the body, operating and monitoring signals from the compound in the tissue to identify healthy and damaged tissue.  Moghissi establishes that ICG is especially useful in pulmonary nodule applications as it penetrates deeply into tissue and can be monitored easily in an open field.  While Zheng discloses that an aerosol of the contrast agents, Hofstetter provides a specific nebulizer device for delivery of the composition.  It would have been obvious to combine the prior art with an expected result of a stable method of identifying damaged lunch tissue. 
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive. Applicant argues that the combined prior art does not meet the limitations of the instant method because the combination of Zheng, Moghossi and Hofstetter do not provide a method where no signal detection is determined to be damaged tissue as required by the instant claims.
Regarding this argument it remains the position of the Examiner that the combination of the prior art continues to render the claimed method obvious.  Zheng provides a method of imaging a lesion in pulmonary tissues by administering a fluorescent imaging compound via inhalation [0042].  The chest is cut open and a fluorescent imaging system is applied to the organs [0046-0047].  However, regions within the tissue that provide no signal are determined to be lesions and are confirmed with CT visualization [0080-0081].  The contrast agent is ICG and the concentration is within the range recited in claim 16. Moghossi discloses that damaged lung tissue can be determined via CT and NIR imaging as seen in Zheng, and while Zheng provides a disclosure of inhalation delivery, it does not exemplify this application.  Hofstetter provides a nebulizer that provides fluorescent contrast agent to the body vie inhalation. Applicant argues that Zheng provides the contrast agent via intravenous administration and thus provides contrast in healthy and unhealthy tissue in contrast to the instant claims.  However, the claim do not recite which tissues actually comprise the contrast agent, only that certain portions of the tissues provide no signal.  Zheng discloses that portion of the tissue provide no signal and through further imaging the areas are determined to be lesions.  While Zheng discloses that an aerosol of the contrast agents, Hofstetter provides a specific nebulizer device for delivery of the composition.  It would have been obvious to combine the prior art with an expected result of a stable method of identifying damaged lunch tissue.  For these reasons, the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618